Name: Commission Regulation (EEC) No 1548/88 of 3 June 1988 fixing for the 1987/88 marketing year the average world market price and the indicative yield for linseed
 Type: Regulation
 Subject Matter: prices;  plant product;  farming systems
 Date Published: nan

 4. 6. 88No L 139/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1548/88 of 3 June 1988 fixing for the 1987/88 marketing year the average world market price and the indicative yield for linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (3) ; Whereas Article 4 of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (4), as last amended by Regulation (EEC) No 1208/87 (*), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representa ­ tive period ; Whereas the most representative period for the marketing of Community linseed may be taken to be that from 7 September 1987 to 25 March 1988 ; whereas this is there ­ fore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a production figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regula ­ tions (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regulation (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation , regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the hom ­ ogeneous production areas ; whereas, on the basis of those results, the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year, the average world market price for linseed shall be 13,280 ECU per 100 kilograms . Article 2 For the 1987/88 marketing year, the indicative yields for linseed and the relevant production zones shall be as specified in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 67, 15 . 3 . 1976, p. 29 . O OJ No L 377, 31 . 12. 1987, p. 46 . V) OJ No L 199, 24 . 7. 1976, p. 1 . (4) OJ No L 201 , 27 . 7 . 1976, p . 14. O OJ No L 115, 1 . 5 . 1987, p . 26 . 4. 6 . 88 Official Journal of the European Communities No L 139/25 ANNEX Indicative yields (kilograms per hectare) and relevant production areas I. FIBRE FLAX Retted but not de-seeded Other Area I : 1 033 . 1 377 The Netherlands Area II : 1 143 1 399 The following Belgian communes : Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumen), Gistel , Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middel ­ kerke, Nieuwpoort, Oostende, Oudenburg, Sint-Gillis-Waas (only Meer ­ donk), Sint-Laureins, Veurne and Zuienkerke Area III : 849 1 042 1 . Other areas of Belgium 2. The following French areas :  the departement of Nord,  the arrondissements of Bethune, Lens, Calais, St Omer and the canton of Marquise in the departement of Pas-de-Calais,  the arrondissements of Saint-Quentin and Vervins in the departement of Aisne,  the arrondissement of Charleville-Mezieres in the departement of Ardennes Area IV : . 787 981 The following French areas :  the arrondissements of Arras, .Boulogne-sur-Mer with the exception of the canton of Marquise, Montreuil in the departement of Pas-de-Calais,  the departement of Somme,  the arrondissements of Beauvais, Clermont and Compiegne in the departement of Oise Area V : 811 904 The following French areas :  the arrondissements of Rethel , Sedan, Vouziers in the departement of Ardennes,  the arrondissements of Laon, Soissons, Chateau-Thierry in the departe ­ ment of Aisne,  the departement of Marne,  the arrondissement of Senlis in the departement of Oise,  the departements of Seine-et-Marne, Essonne, Yvelines, Val-d'Oise, Hauts-de-Seine, Seine-St-Denis, Val-de-Marne, Eure-et-Loir, Loir-et ­ Cher, Sarthe,  the arrondissements of AlenÃ §on and Mortagne-au-Perche in the depar ­ tement of Orne ' Area VI : 705 611 The United Kingdom Area VII : 705 909 Other areas of the Community No L 139/26 Official Journal of the European Communities 4. 6 . 88 II . SEED FLAX Area I : 1 864 1 . France 2. The following area of Italy : Sicily Area II : 1 369 The Federal Republic of Germany Area III : 1 319 The United Kingdom Area IV : 888 Denmark Area V : 809 Other areas of the Community I